 



Exhibit 10.16


Schedule of Compensation Arrangements with Directors
Board of Directors Fees
     Commencing with the election of new directors at the 2006 annual meeting of
stockholders and until the 2007 annual meeting of stockholders, there were two
levels of Board fees with one level for non-executive directors who are not
affiliated with a significant stockholder in the total amount of $100,000, and a
second level for non-executive directors who are affiliated with a significant
stockholder in us in the total amount of $75,000. In April 2007, the Board
increased the basic Board fees for a non-executive director to a total amount of
$120,000, with such amounts effective from the May 2007 annual meeting of
shareholders. In conjunction with the increase, fees for attending meetings or
executing consents were discontinued. The Board fees are paid seventy percent in
cash and thirty percent in the form of shares of restricted stock pursuant to
the Equity Plan that vest after one complete year of service as a director. The
cash portion of the Board fees is paid 50% within two weeks after the annual
meeting at which directors are elected, and 50% by the following November 30.
Committee Fees
     The Chairman of three of the Board’s five committees, excluding the
Nominating and Corporate Governance Committee and the Special Committee,
receives an annual fee of $15,000 for accepting the additional responsibilities
of chairing a Board committee. The Board resolved on April 19, 2007 to increase
the fees to be paid to Messrs. Gallagher and Smyth to $50,000 for their service
on the Executive Committee.
     Upon formation of the Special Committee, the Board did not approve any
special compensation of members for service on the Special Committee; rather,
the Board determined that compensation of the Special Committee members would be
determined by the Board based upon the time and effort expended by the Special
Committee members. The Board intended that such compensation would not be based
upon the successful completion of a transaction, but upon the extent to which
the Special Committee members performed additional services on behalf of us. The
amount of $1.25 million determined by the Board and was paid to members of the
Special Committee without regard to the success of the Offer.
     The amount of Board fees and committee chairmanship fees paid to a director
is subject to pro rata adjustment and refund to us, at the discretion of the
Board, in the event of a director’s resignation prior to completion of his
scheduled term of service to us. Stock options are automatically granted to
independent directors under the Equity Plan. However, each eligible director
waived his right to receive stock options in 2005, 2006 and 2007, with the
exception of Mr. Herman who received 2,500 options in 2005. We pay for
non-employee directors’ accommodations and business class travel to and from the
meetings of the Board and of committees.
     The current compensation program for non-executive directors is designed to
compensate the directors fairly for work performed for a company of our size.

